Citation Nr: 1605525	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for depression, to include as due to ionizing radiation.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability manifested by a head rash, to include as due to ionizing radiation.

3.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a cardiac disability, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a low back disability, to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for a thyroid disability, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1960 to October 1962, with a period of reserve duty service until October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in January 2013, and was remanded for further development regarding the Veteran's purported radiation exposure.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that after a supplemental statement of the case was issued in April 2014, the Veteran submitted additional evidence consisting of internet articles to support his contention that he was exposed to ionizing radiation during service.  In February 2016, the Veteran's representative submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed decision dated in February 2008, the RO denied a claim for service connection for depression on the basis that the Veteran did not have a diagnosis of depression, and denied service connection for a disability manifested by head rashes on the basis that the evidence did not show that his recently diagnosed skin conditions were related to service.

2.  The evidence received since the RO's February 2008 decision is new, but is not material as it does not raise a reasonable possibility of establishing the Veteran's claims for entitlement to service connection for depression and a disability manifested by head rashes.

3.  The Veteran was not exposed to ionizing radiation during military service.

4.  The Veteran's hypertension was not incurred during or within one year of service, and was not otherwise caused by his military service.

5.  The Veteran's diagnosed heart conditions were not incurred during or within one year of service, and were not otherwise caused by his military service.

6.  The Veteran's diabetes mellitus type II was not incurred during or within one year of service, and was not otherwise caused by his military service.

7.  The Veteran's osteoporosis of the thoracic spine is not related to his military service.

8.  The Veteran's prostate cancer is not related to his military service.

9.  The Veteran's hyperthyroidism is not related to his military service.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied entitlement to service connection for depression and a disability manifested by head rashes is final and binding.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been submitted and the Veteran's claim for entitlement to service connection for depression is not reopened.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been submitted and the Veteran's claim for entitlement to service connection for a disability manifested by head rashes is not reopened.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a cardiac disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection a low back disability have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection prostate cancer have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for service connection a thyroid disability have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Claims

The Veteran was initially denied service connection for depression and a disability manifested by head rashes in a February 2008 rating decision.  Essentially, there was very little evidence of record at the time of the first denial, and the RO stated that there was no evidence of the claimed depression.  As to the head rash claim, the RO noted that the Veteran had been diagnosed with actinic keratosis in June 2003, and follicular hyperkeratosis in May 2006; however, no relationship to service was shown.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The Veteran's application to reopen his claim for service connection for depression and head rashes was received in February 2010.  If a claim has been previously denied and that decision became final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

Since the February 2008 rating decision, private and VA treatment records have been associated with the claims file, dating from 2003 to the present.  Based on the grounds stated for the denial of service connection for depression in the February 2008 rating decision, new and material evidence in this case would consist of evidence that the Veteran has been diagnosed with depression.  However, the new records fail to show that the Veteran has been diagnosed with depression during the period on appeal.  The Board notes that the Veteran was documented to take Xanax for anxiety in August 2006 and reported suffering from depression "in the past," during VA treatment in July 2010.  However, his medical records are absent for any diagnosis or treatment for depression at any time.  Indeed, aside from the anxiety noted in August 2006, he otherwise consistently denied anxiety and depression when seeking treatment from his private physician, Dr. J.D., from to August 2004 to July 2010.

With regard to the Veteran's claim for head rashes, the Veteran's medical records fail to show any diagnosis for a skin condition during the period on appeal, or that his previously diagnosed conditions were related to service.

The Board finds that while all of the above evidence is new, it is not material in that it fails to show that the Veteran has a diagnosis of depression or skin condition during the period on appeal, or that his previously diagnosed conditions were related to service.  Therefore, the evidence raises no reasonable likelihood of substantiating the Veteran's claim.  Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  As such, the Board finds that the Veteran has not submitted new and material evidence required to reopen his claims for entitlement to service connection for depression and a disability manifested by head rashes.  Therefore, the Veteran's claims are not reopened and they are denied.


II.  Service Connection

The Veteran claims service connection for hypertension, a cardiac disability, diabetes mellitus, a low back disability, prostate cancer, and a thyroid disability all as a result of exposure to ionizing radiation while setting up and detonating atomic bombs during service in Germany in 1961.  See August 2012 Board hearing; VA treatment record dated April 12, 2011; VA Form 21-526 received July 26, 2007; VA Form 10-0445 Occupational and Environmental Exposure History received February 9, 2010; Radiation Risk Activity Information Sheet received March 25, 2010.

As an initial matter, the Board notes that VA regulations only provide a presumption of ionizing radiation exposure where the Veteran had specific service listed in 38 C.F.R. § 3.309(d)(3), subsection (B)-(D), for which this Veteran does not qualify, or had onsite participation in a test involving the atmospheric detonation of a nuclear device.  The term "onsite participation" includes presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the military test during the official operational period of an atmospheric test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  It also includes presence at the test site or other test staging area to perform official military duties in connection with the completion of projects related to the nuclear test, to include decontamination of equipment used during the nuclear test, during the six month period following the official operational period of an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(B).

 The evidence in this case does not show that the Veteran was exposed to ionizing radiation during service.  As noted in the Introduction section above, the Veteran's case was remanded in order to verify potential radiation exposure.  Coordinated research between the Joint Services Records Research Center (JSRRC), the U.S. Army Corps of Engineers' Chief, Office of History, and the U.S. Army Engineer School confirmed that the Veteran's Battalion (78th Engineer Combat Battalion) was stationed in Karlsruhe, Germany in 1961 and 1962, and that he would have received "training in atomic weapons."  However, there was no confirmation that the Veteran actually assembled or detonated atomic weapons.  An additional search with the National Archives and Records Administration (NARA), including research related to the Special Atomic Demolitions Munitions program, also yielded negative results.  The Board acknowledges that the Veteran submitted internet articles describing plans for U.S. nuclear armament in 1961, and that he sincerely believes he handled atomic weapons during service.  However, even if such a program took place, the Board finds that the absence of records with the Special Atomic Demolitions Munitions program is particularly probative that the Veteran was not involved in the program.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  The Veteran's recollections, made several decades after the purported exposure, are of less probative value.  Accordingly, the weight of the evidence is against a finding that he Veteran was exposed to ionizing radiation during service due to handling atomic weapons.

Accordingly, the Veteran's claims for service connection for a low back disability, hypertension, a cardiac disability, diabetes mellitus, prostate cancer, and a thyroid disability as due to ionizing radiation exposure must be denied, and the remainder of this decision will discuss entitlement to service connection on other bases.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease and diabetes mellitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112, 1113, 1137; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Board acknowledges that the Veteran has a documented diagnosis: hypertension; heart disease (pre-infarction angina, arteriosclerotic coronary artery disease, atrial fibrillation, cardiomegaly, coronary artery bypass and graft surgery); diabetes mellitus; osteoporosis of the thoracic spine; prostate cancer; and hyperthyroidism.  Those diagnoses establish the existence of a present disability for the Veteran's claimed conditions.  However, the Board finds that the other two elements required for establishing service connection have not been met with regard to any of the above conditions.
 
First, there is no evidence of hypertension, heart disease, diabetes mellitus, osteoporosis, prostate cancer or hyperthyroidism in the Veteran's service treatment records (STRs).  The absence of such evidence is probative, given that the Veteran sought treatment for other conditions during service.  See AZ, 731 F.3d at 1311.  His May 1960 enlistment examination revealed a normal blood pressure reading of 140/90.  His July 1962 separation examination revealed an improved blood pressure reading of 130/80.  At all examinations, the Veteran's body systems were found to be clinically normal.  Furthermore, he indicated no history of relevant problems or conditions on his in-service medical history reports; rather, he only reported childhood treatment for mumps.

Second, there is no evidence of diagnosis or treatment for the claimed condition until many years after service.  The Veteran was not diagnosed with any heart conditions, diabetes mellitus and osteoporosis until 1993.  He was not treated for hypertension and prostate cancer until 2005.  The earliest evidence of treatment for hyperthyroidism in the record is not until 2006.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability, particularly where the Veteran received treatment for other conditions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, there is no evidence relating the Veteran's conditions to service, except his own assertions that they are related to ionizing radiation exposure.  The Veteran has not otherwise related his conditions to service.  Accordingly, the Board finds that service connection cannot be granted on a direct basis for any of the claimed conditions.  With regard to the Veteran's hypertension, heart conditions, and diabetes mellitus, the Board finds that service connection cannot be granted on a presumptive basis, as there is no evidence of those conditions during or within one year of service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  Therefore, the Veteran's claim for service connection for hypertension, a cardiac disability, diabetes mellitus, a low back disability, prostate cancer, and a thyroid disability must be denied.  


III. VA's Duty to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in March 2010, April 2010, are of record.  In addition to notifying the Veteran of the evidence needed to support his service connection claims, the March 2010 letter specifically notified the Veteran as to why his depression and head rash claims were previously denied, and what "new" and "material" meant in the context of reopening those claims.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Board notes that the Veteran was not provided a VA examination for his disability claims.  However, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, and inter alia, contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability.  38 C.F.R. § 3.159(c)(4)(i).  As discussed above, the Veteran has not provided competent evidence that he has a diagnosis for depression or a skin condition during the time period on appeal and thus has not triggered the VA's duty to provide a medical examination.  With regard to his remaining claims, the evidence does not show that there were any in-service conditions to which a competent medical opinion could relate the current disabilities.  Consequently, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension, a cardiac disability, diabetes mellitus, a low back disability, prostate cancer, and a thyroid disability, and thus a VA medical examination is not required.  

Finally, the Veteran testified at a hearing before the Board in August 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the nature and etiology of the Veteran's claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.


ORDER

As new and material evidence has not been presented to reopen a claim for service connection for depression, the claim is not reopened.

As new and material has not been presented to reopen a claim for service connection for a disability manifested by head rashes, the claim is not reopened.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cardiac disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for a thyroid disability is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


